

113 HR 3997 IH: Social Security Administration Accountability Act of 2014
U.S. House of Representatives
2014-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3997IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2014Mr. Higgins (for himself, Mr. Serrano, and Mr. Duncan of Tennessee) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title VII of the Social Security Act to require the President to transmit the annual budget of the Social Security Administration without revisions to Congress, and for other purposes.1.Short titleThis Act may be cited as the Social Security Administration Accountability Act of 2014.2.Amending Social Security Administration Budgetary Matters(a)Annual BudgetSection 704(b)(1)(A) of the Social Security Act (42 U.S.C. 904(b)(1)(A)) is amended to read as follows:(b)(1)(A)The Commissioner shall prepare and submit an annual budget estimate for the Administration directly to the President and Congress..(b)Contents of BudgetSection 704(b)(1)(B) of such Act (42 U.S.C. 904(b)(1)(B)) is amended to read as follows:(B)The Commissioner shall include in the annual budget prepared pursuant to subparagraph (A) the following:(i)The total number of cases pending at each hearing office, listed by hearing office, and an aggregate total of all cases pending at all hearing offices.(ii)The total number of cases pending for over the preceding year at each hearing office, listed by both hearing office and presiding administrative judge, and an aggregate total of all cases pending for over such year at all hearing offices.(iii)The average duration of time to process each case at each hearing office, listed by hearing office.(iv)The staffing levels at each hearing office and field office, including a listing of job titles, classifications, and the number of staff within each title and classification..(c)Comprehensive Work Force PlanSection 704(b)(2)(A) of such Act (42 U.S.C. 904(b)(2)(A)) is amended by adding at the end the following: Not later than 90 days before a revision of the comprehensive work force plan, the Commissioner shall submit the document setting forth the revision to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate..3.Closure of Field or Hearing Offices(a)Moratorium on closure or consolidation of field or hearing offices or new limitations on access to such offices(1)In generalExcept as provided in paragraph (2), the Commissioner of Social Security shall take no action on or after the date of the enactment of this Act to close or consolidate field or hearing offices of the Social Security Administration or to otherwise impose any new limitation on access to such offices.(2)Cessation of moratorium upon report to CongressParagraph (1) shall cease to be effective 180 days after the Commissioner submits to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a detailed report outlining and justifying the process for selecting field or hearing offices to be closed or consolidated or otherwise to have limited access. Such report shall include—(A)an analysis of the criteria used for selecting field or hearing offices for closure, consolidation, or limited access;(B)a description of how the Commissioner has analyzed and considered relevant factors, including but not limited to transportation and communication burdens faced by individuals serviced by the offices, including elderly and disabled citizens; and(C)a description of any method of cost-benefit analysis applied by the Commissioner in connection with closures and consolidations of field or hearing offices, and other limitations on access to field or hearing offices, including any analysis that takes into account—(i)the anticipated savings resulting from the closure, consolidation, or limitation on access;(ii)the anticipated costs associated with replacing services lost by the closure, consolidation, or limitation on access;(iii)the anticipated effects on employees of the offices affected; and(iv)such other relevant factors as may be determined by the Commissioner, including but not limited to transportation and communication burdens faced by individuals serviced by the offices, including elderly and disabled citizens.(b)Requirements for future closures, consolidations, and new limitations on access(1)In generalSection 704 of the Social Security Act (42 U.S.C. 904) is amended by adding at the end the following new subsection:(f)Field and hearing offices(1)The Commissioner may not close a field or hearing office of the Administration, consolidate two or more such offices, or otherwise impose any new limitation on public access to any such office, unless the Commissioner complies with the requirements of paragraphs (2), (3), and (4) in connection with the closure, consolidation, or limitation on public access.(2)(A)The requirements of this paragraph are met in connection with a closure, consolidation, or new limitation on access referred to in paragraph (1) only if—(i)not later than 120 days before the date of the closure, consolidation, or limitation on access, the Commissioner provides effective public notice of the proposed closure, consolidation, or limitation on access (including, to the extent practicable, notice by direct mailing and through community outlets such as newspapers and posting in heavily frequented public spaces) to individuals residing in the area serviced by the affected office or offices; and(ii)not earlier than 30 days after the issuance of public notice pursuant to clause (i) and not later than 45 days before the date of the proposed closure, consolidation, or limitation on access, the Commissioner conducts at least 2 public hearings (scheduled so that the first and last such hearings are separated by at least 10 days), at which the Commissioner presents the justifications for the closure, consolidation, or limitation on access described in subparagraph (B) and provides for attendees an opportunity to present their views regarding the proposed closure, consolidation, or limitation on access.(B)The justifications referred to in subparagraph (A)(ii) shall consist of the following:(i)an analysis of the criteria used for selecting the field or hearing office or offices for closure, consolidation, or limited access;(ii)a description of how the Commissioner has analyzed and considered relevant factors, including but not limited to transportation and communication burdens faced by individuals serviced by the offices, including elderly and disabled citizens; and(iii)a description of a method of cost-benefit analysis which shall be applied by the Commissioner in connection with the closure, consolidation, or limitation on access, and which shall take into account—(I)the anticipated savings resulting from the closure, consolidation, or limitation on access;(II)the anticipated costs associated with replacing services lost by the closure, consolidation, or limitation on access;(III)the anticipated effects on employees of the offices affected; and(IV)such other relevant factors as may be determined by the Commissioner, including but not limited to transportation and communication burdens faced by individuals serviced by the offices, including elderly and disabled citizens.(C)The notice provided pursuant to subparagraph (A)(i) shall include notice of the time and place of the public hearings to be conducted pursuant to clause (A)(ii) and of the right of aggrieved individuals to appeal to the Commissioner regarding the proposed closure, consolidation, or limitation on access pursuant to paragraph (4).(3)The requirements of this paragraph are met in connection with a closure, consolidation, or limitation on access referred to in paragraph (1) only if, not later than 30 days before the date of the proposed closure, consolidation, or limitation on access, the Commissioner submits to the Committee on Ways and Means of the House of Representatives, the Committee on Finance of the Senate, and each Member of the Congress representing a State or congressional district in which the affected office or offices are located a detailed final report in support of the closure, consolidation, or limitation on access. Such report shall include—(A)the justifications described in paragraph (2)(B), (including any amendments made to such justifications after the public hearings conducted pursuant to paragraph (2)(A));(B)any findings made by the Commissioner pursuant to the public hearings;(C)the status of any appeals regarding the closure, consolidation, or new limitation on access which were commenced pursuant to paragraph (4) before the date of the report;(D)the final decision of the Commissioner regarding the closure, consolidation, or new limitation on access; and(E)such other information as the Commissioner considers relevant.(4)(A)Upon timely request by any individual who makes a showing in writing described in subparagraph (B) in connection with a proposed closure, consolidation, or limitation on access referred to in subparagraph (A), the Commissioner shall give such individual an opportunity for a hearing with respect to the closure, consolidation, or limitation on access. The request for the hearing shall be considered timely only if it is made not later than 30 days before the proposed date of the closure, consolidation, or limitation on access. The Commissioner shall submit to the Committee on Ways and Means of the House of Representatives, the Committee on Finance of the Senate, and each Member of the Congress representing a State or congressional district in which the affected office or offices are located the Commissioner’s findings based on the hearing and a description of any action taken or to be taken by the Commissioner on the basis of such findings.(B)A showing described in subparagraph (A) shall consist of a showing that—(i)the determination of the Commissioner to close a field or hearing office, consolidate field or hearing offices, or impose a new limitation on access to a field or hearing office is arbitrary, capricious, an abuse of discretion, not in accordance with law, or not based on substantial evidence; or(ii)the Commissioner has failed to observe procedures required by law in connection with the closure, consolidation, or new limitation on access..(2)Effective dateThe amendment made by paragraph (1) of this subsection shall apply with respect to closures and consolidations of field or hearing offices and impositions of new limitations on access to such offices occurring after the cessation of the moratorium under subsection (a) of this section.